                                                             SO ORDERED.


                                                              Dated: September 3, 2020


 1
 2
                                                              Daniel P. Collins, Bankruptcy Judge
 3                                                            _________________________________

 4
 5
 6
 7                     IN THE UNITED STATES BANKRUPTCY COURT
 8                                THE DISTRICT OF ARIZONA
 9   In re:
10
     ALAMO CHANDLER, LLC,                           Case No. 2:20-bk-05017-DPC
11
     ALAMO GILBERT, LLC,                            Joint Administration Pending With
12                                                  Cases No. 2:20-bk-05020-DPC
13   ALAMO TEMPE, LLC,                                        2:20-bk-05026-DPC

14                         Debtors.                 Chapter 11 Proceedings
15
16
   THIS FILING APPLIES TO:                          THIRD STIPULATED INTERIM
17                                                  ORDER AUTHORIZING THE USE OF
            All Debtors
18          Alamo Chandler, LLC                     CASH CLAIMED AS COLLATERAL
        _X_ Alamo Gilbert, LLC
19
        ___ Alamo Tempe, LLC
20
21            This matter having come before the Court upon the Motion to Authorize the Interim
22 Use of Cash Claimed as Collateral and to Determine that Certain Post Petition Revenues
23 are Not Cash Collateral (the “Motion,” Dkt. # 33) filed by, among others, Alamo Gilbert,
24   LLC (the “Debtor”), and hearings on the Motion having occurred on June 2, 2020 and July
25   1, 2020 (the “Hearings”), and it appearing that notice of the Motion and Hearings was
26   appropriate under the circumstances and that the relief granted herein is necessary to avoid
27   immediate and irreparable harm to the Debtor’s estate, and upon the stipulation of the
28   Debtor and Stearns Bank, N.A. (“Stearns”), as evidenced by the signatures of their

Case2817600.v1
     2:20-bk-05017-DPC       Doc 130 Filed 09/03/20 Entered 09/03/20 15:53:40            Desc
                             Main Document    Page 1 of 10
 1   respective counsel below, and with good cause otherwise appearing,
 2          IT IS HEREBY ORDERED that the Motion is GRANTED on an interim basis,
 3   only insofar as it requests authorization for the Debtor’s use of cash that may be asserted to
 4   be the collateral of Stearns or any other creditor.
 5          IT IS FURTHER ORDERED that, on an interim basis, the Debtor is authorized to
 6   use its cash and Income 1 to pay the Expenses in accordance with the Budget attached
 7   hereto as Exhibit “A,” as augmented by a 10% total variance, through November 5, 2020.

 8          IT IS FURTHER ORDERED that, to the extent of the use of their respective cash

 9   collateral, as adequate protection of their interests, Stearns and any other creditor concluded

10   to have an interest in cash collateral are granted a replacement lien and security interest in

11   the post-petition assets of the Debtor, to the extent, and in the order and priority,

12   determined by the Bankruptcy Court after further proceedings. Any such post-petition lien

13   or security interest shall be deemed effective and automatically perfected as of the Petition

14   Date without the necessity of Stearns or any other creditor taking any further action.

15   Nothing in this Order shall constitute (i) a determination or stipulation as to whether any of

16   the Debtor’s property constitutes any creditor’s cash collateral, or (ii) the validity, priority,

17   or extent of any creditor’s lien in assets acquired by the Debtor after the Petition Date.

18          IT IS FURTHER ORDERED that this order is without prejudice to (a) the rights

19   of Alamo Drafthouse Cinemas, LLC (“ADC”) under the Franchise Agreement between

20   ADC and the Debtor, and applicable law or (b) the rights of Alamo Gilbert Holdings, LLC

21   under its respective lease and applicable law.

22

23                                SIGNED AND DATED ABOVE.

24
     APPROVED AS TO FORM AND CONTENT
25

26

27   1 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
     Motion.
28

                                               2
Case2817600.v1
     2:20-bk-05017-DPC       Doc 130 Filed 09/03/20 Entered 09/03/20 15:53:40              Desc
                             Main Document    Page 2 of 10
 1   SACKS TIERNEY P.A.
 2

 3 By:
      Wesley Ray
 4    Attorneys for Debtors
 5

 6   GOODMAN LAW PLLC
 7

 8 By: /s/ Jeremy Goodman (with permission)
      Jeremy Goodman
 9    Attorneys for Stearns Bank, N.A.
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                           3
Case2817600.v1
     2:20-bk-05017-DPC   Doc 130 Filed 09/03/20 Entered 09/03/20 15:53:40   Desc
                         Main Document    Page 3 of 10
                   EXHIBIT A




Case 2:20-bk-05017-DPC   Doc 130 Filed 09/03/20 Entered 09/03/20 15:53:40   Desc
                         Main Document    Page 4 of 10
Alamo Drafthouse-Gilbert
                                                      4                    5
Projections                         Budget             Budget
                                    P9 2020            P10 2019
                                    9/4/2020-10/1/2020 10/2/2020-11/5/2020
Revenues
Box Office Receipts
Box Office Receipts
Retail Ticket Sales                  $      37,683.97     $     53,233.08
Internet Ticket Sales                $      64,488.51     $     91,187.59
Fandango Ticket Sales                $      10,053.97     $     14,214.31
Iphone Sales                         $      13,067.94     $     18,441.82
Season Pass
Talent Fee Sales                     $         202.02 $            281.93
Internet Fee Sales                   $      11,300.41 $         15,972.49

Total Box Office Receipts            $     136,796.82 $        193,331.23

Venue Rental & Other Income
Venue Rental Sales                   $            -       $            -
Special Event Sales                  $            -       $            -
Gift Card Discount Revenue           $            -       $            -

Total Venue Rental & Other Income    $            -       $            -

Gross Ticket & Venue Rental          $     136,796.82 $        193,331.23

Food and N/A Beverage Sales
Food Sales                           $     131,331.40     $    185,532.16
NA Beverage Sales                    $      20,796.58     $     29,385.43
Dessert Sales                        $      10,284.73     $     14,537.43
Retail Sales                         $         517.37     $        730.30

Total Food & N/A Beverage Sales      $     162,930.08 $        230,185.32

Beer & Wine Sales
Bottled Beer Sales                   $       4,459.05     $      6,293.69
Draft Beer Sales                     $      35,748.31     $     50,479.12
Wine Sales                           $       8,132.86     $     11,486.30
Liquor Sales                         $      28,028.02     $     39,596.66

Total Beer and Wine Sales            $      76,368.24 $        107,855.77

Gross Food & Ale Sales               $     239,298.32 $        338,041.09

Food Comps                           $      (13,574.79) $       (19,158.94)


   Case 2:20-bk-05017-DPC           Doc 130 Filed 09/03/20 Entered 09/03/20 15:53:40   Desc
                                    Main Document    Page 5 of 10
Season Pass Comps
Alc Comps                      $      (2,324.96) $     (3,282.81)

Total Comps                    $     (15,899.75) $    (22,441.76)

Net Sales                      $     360,716.00 $     509,665.00

Cost of Sales
Cost of Box Office
Film Rental                    $      64,294.51 $      90,865.68
Film Shipping                  $         206.70 $         289.37
Box Office Split
Access Digital Cinema          $         422.45   $       595.01
Projector Usage Fees           $            -     $          -
Special Event Supplies         $       3,283.12   $     4,639.95
Creative Department Billing    $            -     $          -

Total Cost of Box Office       $      68,206.78 $      96,390.01

Cost of Food N/A Bev
COGS - Dairy                   $       4,562.04   $     6,445.19
COGS - Meats                   $       2,606.88   $     3,682.97
COGS - Seafood                 $         814.65   $     1,150.93
COGS - Poultry                 $       3,421.53   $     4,833.89
COGS - Produce                 $       2,281.02   $     3,222.59
COGS - Bakery                  $       2,118.09   $     2,992.41
COGS - Grocery                 $       8,961.15   $    12,660.19
COGS - Paper                   $       4,073.25   $     4,833.89
COGS - Desserts                $       2,606.88   $     3,682.97
COGS - N/A Beverages           $       2,769.81   $     3,913.15

Total Cost of Food N/A Bev     $      34,215.32 $      47,418.18

Cost of Beer & Wine
COGS - Bottled Beer            $         874.02   $     1,233.63
COGS - Draft Beer              $       6,105.35   $     8,621.18
COGS - Wine                    $       1,390.54   $     1,963.91
COGS - Liquor                  $       2,783.48   $     3,932.38
COGS - Bar Produce

Total Cost of Beer & Wine      $      11,153.40 $      15,751.09

Cost of Venue Rental
VR Commission                  $            -     $          -
Celebrity Appearance           $            -     $          -
Merchandise                    $            -     $          -
COGS - Smallwares              $            -     $          -

   Case 2:20-bk-05017-DPC     Doc 130 Filed 09/03/20 Entered 09/03/20 15:53:40   Desc
                              Main Document    Page 6 of 10
Total Cost of Venue Rental    $            -      $          -

Total Cost of Goods Sold      $     113,575.50 $      159,559.28

Gross Profit                  $     247,140.50 $      350,105.72

Expenses
Payroll
Front of House
Server/Waiter                 $      18,035.80    $    25,483.25
Bar                           $       7,214.32    $    10,193.30
Runner                        $       5,603.62    $     7,916.55
Trainer                       $         636.14    $       900.25
Labor Service Fee             $     (10,821.48)   $   (15,289.95)
Private Party Server
Trainee                       $       1,895.71 $        3,113.62

Total Front of House          $      22,564.11 $       32,317.02
Back of House
BOH
Kitchen                       $      22,793.62 $       32,199.20
Expo                          $            -   $             -

Total Back of House           $      22,793.62 $       32,199.20
Manager
Manager                       $       8,687.00    $    10,858.75
Manager Hourly                $       1,846.40    $     2,308.00
PCE                           $       2,289.60    $     2,862.00
Programming                   $       1,600.00    $     2,000.00
Salary Allocations            $       2,153.60    $     2,692.00
Manager Bonus                 $            -      $          -

Total Manager                 $      16,576.60 $       20,720.75
Box Office Labor
Tickets                       $       1,984.12 $        2,802.53
Projection                    $       1,153.60 $        1,442.00
Total Box Office Labor        $       3,137.72 $        4,244.53
Other Labor
Maintenance                   $        922.40 $         1,153.00
Meeting                       $        107.74 $           154.16

Total Other Labor             $       1,030.14 $        1,307.16
Employee Related
FUTA                          $         546.66 $          773.79
Medicare-Matching             $       2,054.88 $        2,895.51
Social Security- Matching     $       8,379.07 $       11,821.57

   Case 2:20-bk-05017-DPC    Doc 130 Filed 09/03/20 Entered 09/03/20 15:53:40   Desc
                             Main Document    Page 7 of 10
SUI                                    $       5,142.21   $     7,284.77
Vacation                               $            -     $          -
Payroll Processing Fees                $       1,252.17   $     1,768.88
Recruiting                             $            -     $          -
Total Employee Related                 $      17,375.00   $    24,544.51

Total Payroll                          $      83,477.18 $     115,333.17
Promotional
Promotional
Marketing                              $       2,404.00   $     3,005.00
Advertising - Creative Dept Billing    $          51.06   $        72.06
Advertising                            $       2,000.00   $     2,000.00
Advertising - Local                    $       2,328.59   $     4,115.98
Marketing Fee
Special Events                         $        129.50 $         183.49
Charitable Contributions               $           -   $            -

Total Promotional                      $       6,913.16 $       9,376.53
Insurance
Commercial                             $       5,051.00   $     5,051.00
Health                                 $       1,621.98   $     1,621.98
Life Insurance                         $            -     $          -
Workers Compensation                   $       2,375.00   $     2,375.00

Total Insurance                        $       9,047.98 $       9,047.98
Utilities
Cable                                  $         711.21   $       255.53
Electric                               $       9,465.63   $     6,594.06
Gas                                    $       1,040.32   $     1,163.44
Water                                  $       2,321.83   $     2,383.54

Total Utilites                         $      13,538.99 $      10,396.57
Repair & Maintenance
Repair & Maintenance
Equipment Repairs                      $       3,988.34   $     5,637.42
HVAC Repairs                           $            -     $          -
 Kitchen Eqiupment Repairs             $         781.22   $     1,049.44
Preventative Maintenance               $       2,449.10   $     3,460.04
Fixed Rental                           $       2,221.42   $     3,124.38
Janitorial                             $       4,877.10   $     6,886.80
Pest Control                           $            -     $          -
Trash Removal                          $         265.59   $       374.02
Smallwares                             $         290.33   $       409.28
Projection Supplies                    $       1,331.82   $     2,411.21
Film Supplies                          $            -     $          -

Total Repair & Maintenance             $      16,204.92 $      23,352.59

   Case 2:20-bk-05017-DPC             Doc 130 Filed 09/03/20 Entered 09/03/20 15:53:40   Desc
                                      Main Document    Page 8 of 10
Office & General Administrative Expense
Facility Expense
Rent or Lease                         $    93,225.00 $       93,225.00
Security
Storage
Telephone                             $     1,600.00 $        1,600.00
Property Tax                          $    14,747.68 $       14,747.68
Other Taxes
Armored Car Service
Quality Control
Printing                              $       278.77 $         397.14

Total Facility Expense               $    109,851.45 $      109,969.82
Office Expense
Merchant Service Fees                $     12,528.99 $       17,752.43
Office Expense
Bank Charges                         $           -      $         -
Delivery                             $         30.85    $       43.38
Dues & Subscriptions                 $        416.67    $      416.67
Professional Fees                    $        485.49    $      684.63
Equipment                            $         17.26    $       24.94
Film Booking Fee                     $        453.21    $      642.64
Licenses & Permits                   $         38.59    $       54.64
Supplies                             $          5.05    $        7.29
Travel                               $        291.56    $      414.00
Entertainment                        $           -      $         -
Staff Benefits                       $        163.37    $      231.76
Uniform                              $        116.43    $      168.04

Total Office Expense                 $      2,018.47 $        2,687.98
Other Expenses
Royalty Fees                         $      9,017.90    $    12,741.63
Internet Fees                        $     11,822.54    $    16,708.24
Management Fees                      $      5,410.74    $     7,644.98
Total Other Expenses                 $     26,251.18    $    37,094.84
Total EBITDTA Expenses               $    267,303.34    $   317,259.49
Net EBITDA                           $    (20,162.83)   $    32,846.23
EBITDAR                              $     73,062.17    $   126,071.23

Depreciation                         $      7,750.00 $        7,750.00
Interest Expense                     $           -   $             -
Pre-Opening Expenses
Total Other Expenses                 $      7,750.00 $        7,750.00

Total Expenses
Net Income                           $    (27,912.83) $      77,548.03



   Case 2:20-bk-05017-DPC          Doc 130 Filed 09/03/20 Entered 09/03/20 15:53:40   Desc
                                   Main Document    Page 9 of 10
Principal and Interest Payment    $            -    $     17,811.00
Cash Flow                         $     (20,162.83) $     15,035.23




   Case 2:20-bk-05017-DPC        Doc 130 Filed 09/03/20 Entered 09/03/20 15:53:40   Desc
                                 Main Document    Page 10 of 10
